DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


3.	Claims 3 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 3 and 13, the claim limitation “…the electric vehicle has acquired the identifier of said subscription via wireless communication with a charging cable being configured to wirelessly communicate said identifier….” is failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention because according to Application’s ¶ 25-70, the term “the electric vehicle” is appeared to be referring to 107; “the identifier of said subscription” is appeared to be referring to “SUBID”, and a charging cable is 101; and there is nowhere in the Application’s specification clearly describing the claim limitation. 


4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 3-5 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 3 and 13, the claim limitation “…the electric vehicle has acquired the identifier of said subscription via wireless communication with a charging cable being configured to wirelessly communicate said identifier.” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because according to Application’s ¶ 25-70, the term “the electric vehicle” is appeared to be referring to 107; “the identifier of said subscription” is appeared to be referring to “SUBID”, and a charging cable is 101; and there is no statement in the specification describing the claim limitation thus the claim limitation failed to particularly point out the invention. 
	Since, the claims 3 and 13 are not clear what is meant, thus the Examiner uses the best knowledge to reject the claims 3 and 13 as stated below for this office action. Future amendment must overcome the cited references.
Regarding claims 4 and 14, the claim limitation “…receiving the identifier of the vehicle charging station operator operating the vehicle charging station from the electric vehicle, wherein the electric vehicle has acquired the identifier of the vehicle charging station operator via wireless communication with a charging cable being configured to wirelessly communicate said identifier.” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because according to application’s ¶ 25-70, there is no teaching of wireless communication with a charging cable being configured to wirelessly communicate said identifier since the charging cable doesn’t communicate wirelessly instead wireless transmitting devices of charging cable connectors 102 and 104 are used to wirelessly communicate. 
Regarding claims 5 and 15, the claim limitation “…receiving the identifier of said subscription from the vehicle charging station operator, wherein the vehicle charging station operator has received the identifier of said subscription by the vehicle charging station acquiring the identifier via wireless communication with a portable charging cable being associated with said subscription and being configured to wirelessly communicate said identifier.” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because according to application’s ¶ 25-70, there is no teaching of wireless communication with a charging cable being configured to wirelessly communicate said identifier since the charging cable doesn’t communicate wirelessly instead wireless transmitting devices of charging cable connectors 102 and 104 are used to wirelessly communicate. 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 2, 4, 6-8, 11, 12, 14, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton et al. (2012/0109798) (“Shelton”).
	Regarding claim 1, Shelton discloses a method (Fig.1, 2A, 2B and 20; please refer to the whole reference for detailed) of a device (For example – 140 in Fig.1; similarly as 140 in Fig.2A, Fig.2B or Fig.20, please consider all of those embodiments even though the Examiner may use a single embodiment later) enabling charging of an electric vehicle (120) at a vehicle charging station (for example 105 in Fig.1; similarly as 205 in 2A or 2B; similarly as 105:205 in Fig.20) comprising: registering, by a processing unit (for example 123 and 140 in Fig.1; similarly as 123 and 140 in Fig.2A; similarly as 260 or 123 with 140 in Fig.2B; similarly as 2020 and 140 in Fig.20) of said device, battery charging session information (“RFID tag information of 105” and “information identifying MD 120” as stated in ¶ 82) for a subscription for which a battery charging session is to be established with the vehicle charging station (please refer to at least ¶ 82-84), the battery charging session information comprising at least an identifier of said subscription (“information identifying MD 120”) and an identifier of a vehicle charging station operator (“RFID tag information of 105”) operating the vehicle charging station.
Regarding claim 2, Shelton discloses receiving (at 140) the identifier of said subscription (“information identifying MD 120” as stated in ¶ 82) from the electric vehicle (120).
Regarding claim 4 (as best understood), Shelton discloses receiving the identifier of the vehicle charging station operator (“RFID tag information of 105” as stated in ¶ 82) operating the vehicle charging station from the electric vehicle (please refer to at least ¶ 72, 76, 77, 82 and 90), wherein the electric vehicle (120) has acquired the identifier of the vehicle charging station operator via wireless communication with a charging cable being configured to wirelessly communicate said identifier (via 119 and 129 in Fig.1, please refer to at least ¶ 72, 76, 77, 81, 82 and 90).
Regarding claim 6, Shelton discloses sending (by 140) an instruction to the electric vehicle to start the battery charging session (¶ 84).
Regarding claim 7, Shelton discloses receiving (at 140) a message from the electric vehicle that the battery charging session has been terminated (please refer to at least ¶ 73, 96, 140 and 250).
Regarding claim 8, Shelton discloses verifying with the vehicle charging station operator that a battery charging session is to be established with the battery charging station (please refer to at least ¶ 84).
Regarding claim 11, Shelton discloses a device (For example – 140 in Fig.1; similarly as 140 in Fig.2A, Fig.2B or Fig.20, please consider all of those embodiments even though the Examiner may use a single embodiment later) configured to enable charging of an electric vehicle (120) at a vehicle charging station (for example 105 in Fig.1; similarly as 205 in 2A or 2B; similarly as 105:205 in Fig.20), the device comprising a processing unit (148) and a memory (146), said memory containing instructions executable by said processing unit, whereby the device is operative to: register battery charging session information (“RFID tag information of 105” and “information identifying MD 120” as stated in ¶ 82) for a subscription for which a battery charging session is to be established with the vehicle charging station (please refer to at least ¶ 82-84), the battery charging session information comprising at least an identifier of said subscription (“information identifying MD 120”) and an identifier of a vehicle charging station operator (“RFID tag information of 105”) operating the vehicle charging station.
Regarding claim 12, Shelton discloses the device (140) is further operative to: receive the identifier of said subscription (“information identifying MD 120” as stated in ¶ 82) from the electric vehicle (120).
Regarding claim 14 (as best understood), Shelton discloses the device (140) is further operative to: receive the identifier of the vehicle charging station operator (“RFID tag information of 105” as stated in ¶ 82) operating the vehicle charging station from the electric vehicle (please refer to at least ¶ 72, 76, 77, 82 and 90), wherein the electric vehicle (120) has acquired the identifier of the vehicle charging station operator via wireless communication with a charging cable being configured to wirelessly communicate said identifier (via 119 and 129 in Fig.1, please refer to at least ¶ 72, 76, 77, 81, 82 and 90).
Regarding claim 16, Shelton discloses the device (140) is further operative to: send (from 140) an instruction to the electric vehicle to start the battery charging session (¶ 84); and receive (at 140) a message from the electric vehicle that the battery charging session has been terminated (please refer to at least ¶ 73, 96, 140 and 250).
Regarding claim 17, Shelton discloses the device (140) is further operative to: verify with the vehicle charging station operator that a battery charging session is to be established with the battery charging station (please refer to at least ¶ 84).
Regarding claim 20, Shelton discloses a non-transitory computer readable medium (for example - 146 in Fig.1, similarly in Fig.2A, 2B and 20) storing instructions that, when executed, cause a processing unit (148) of a device (140) configured to enable charging of an electric vehicle (120) at a vehicle charging station (105) to: register battery charging session information (“RFID tag information of 105” and “information identifying MD 120” as stated in ¶ 82) for a subscription for which a battery charging session is to be established with the vehicle charging station (please refer to at least ¶ 82-84), the battery charging session information comprising at least an identifier of said subscription (“information identifying MD 120”) and an identifier of a vehicle charging station operator (“RFID tag information of 105”) operating the vehicle charging station.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 3, 5, 13 and 15 are rejected under 35 U.S.C. 103 (as best understood) as being unpatentable over Shelton et al. (2012/0109798) (“Shelton”) in view of Reineccius et al. (2014/0191030) (“Reineccius”).
Regarding claims 3 and 13 (as best understood), Shelton is used to reject claims 1 and 11, respectively above.
Shelton doesn’t disclose the electric vehicle has acquired the identifier of said subscription via wireless communication with a charging cable being configured to wirelessly communicate said identifier.
Reineccius discloses an example of a vehicle charging station (assuming “the charging station” instead of “the electric vehicle” as explained above due to 35 U.S.C 112 issue stated above, Fuel Distribution Station 102 in Fig.1) acquired the identifier of said subscription (please refer to at least ¶ 47-50 and 67) via wireless communication (using RFID tag reader 522 of 102 in Fig. 5 and 304 in Fig.6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shelton with the teaching of Reineccius to also provide the charging station acquired the identifier of said subscription via wireless communication. The suggestion/motivation would have been to use either direct or indirect authentication method between the vehicle charging station and the vehicle. 
Regarding claims 5 and 15 (as best understood), Shelton is used to reject claims 1 and 11, respectively above.
Shelton discloses receiving the identifier of said subscription from the vehicle (120), and Shelton further discloses communication between the vehicle charging station operator (105) and the device (140 in Fig.1) and also communication between the vehicle (120) and the device (140 in Fig.1). 
Shelton doesn’t explicitly disclose receiving the identifier of said subscription from the vehicle charging station operator, wherein the vehicle charging station operator has received the identifier of said subscription by the vehicle charging station acquiring the identifier via wireless communication with a portable charging cable being associated with said subscription and being configured to wirelessly communicate said identifier.
Reineccius discloses an example of a vehicle charging station operator (102 in Fig.1-3) receiving the identifier of said subscription (please refer to at least ¶ 47-50 and 67) from the vehicle (vehicle connected to 104), wherein the vehicle charging station operator (102) has received the identifier of said subscription by the vehicle charging station (102) acquiring the identifier via wireless communication with a portable charging cable being associated with said subscription and being configured to wirelessly communicate said identifier (via 522 in Fig.5, which is part of 102; and 304 in Fig.6, which is part of 104 in Fig.1-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shelton with the teaching of Reineccius to provide receiving the identifier of said subscription from the vehicle charging station operator, wherein the vehicle charging station operator has received the identifier of said subscription by the vehicle charging station acquiring the identifier via wireless communication with a portable charging cable being associated with said subscription and being configured to wirelessly communicate said identifier. The suggestion/motivation would have been to use either via vehicle or via the vehicle charging station to provide identifier of said subscription to the device. 

Allowable Subject Matter
11.	Claims 9, 10, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849